internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 2-plr-102739-00 date date x date date year year dear this letter responds to a date letter that x’s authorized representative submitted on behalf of x concerning relief under sec_1362 of the internal_revenue_code the information submitted states that x incorporated on date of year x’s corporate minutes indicate that x and its shareholder intended x to be an s_corporation for year x’s attorney sent x’s secretary treasurer a blank form_2553 election by a small_business_corporation with instructions that the form be filed no later than date of year however because x’s in-house accounting and legal staff were heavily involved in other business for x x failed to file form_2553 by date of year when x realized that it had not filed a form_2553 timely for year x immediately filed the form effective for year upon the advice of its accountant x filed a form_1120s u s income_tax return for an s_corporation for year subsequently x received a letter from its service_center indicating that it could not process x’s form_1120s for year because x’s filed form_2553 had an effective date for year sec_1362 of the code provides that if-- a an election under sec_1362 for any taxable_year is made after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year mr david c nesbitt and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s year taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely yours j thomas hines acting chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
